       Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JEFFREY RAMIREZ,                                         :

                                   Petitioner,         :

                          -against-                    :     MEMORANDUM AND ORDER

SUPERINTENDENT OF FIVE POINTS                          :        20-CV-9147 (PGG) (KNF)
CORR. FAC.,
                                                       :
                                    Respondent.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

                                              BACKGROUND

        On November 1, 2020, petitioner Jeffrey Ramirez (“Ramirez”) filed a petition for a writ

of habeas corpus, pursuant to 28 U.S.C. § 2254, asserting:

        POINT I: The state court unreasonably applied United States Supreme Court
        precedent probable cause standards when Ramirez was seized unlawfully, and
        statements he made during the illegal detention were unlawfully used to obtain the
        conviction. U.S.C.A. 4th, 5th, 6thh and 14th Amends.
         POINT II: Petitioner’s United States Constitutional rights were violated and the
        state court unreasonably applied United States Supreme Court precedent, when the
        state court failed to apply well established law, on psychological coercion during
        interrogation, that caused Ramirez illegal confession to occur.
         POINT III: Trial counsel was ineffective when he failed to hire a confession expert
        to testify at Ramirez’s trial about the unlawful tactics utilized by the police and the
        probability that their tactics caused the confession given to be unreliable.

The petitioner asserted the following claims on direct appeal:

        POINT 1: BECAUSE THE APPELLANT WAS ARRESTED WITHOUT
        PROBABLE CAUSE, THE STATEMENTS MADE TO THE POLICE WERE
        INADMISSIBLE AS FRUIT OF THE POISONOUS TREE. THE STATEMENTS
        WERE NOT ATTENUATED FROM THIS UNLAWFUL POLICE CONDUCT.
        POINT 2: APPELLANT’S STATEMENTS OBTAINED AFTER A LENGTHY
        TIME IN CUSTODY, ISOLATION FROM FAMILY, AND THE FALSE
        PROMISE OF “THE TRUTH WILL SET YOU FREE” SHOULD HAVE BEEN
        SUPPRESSED.



                                                        1
          Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 2 of 6




           POINT 3: WHERE THE APPELLANT WAS ACQUITTED OF THE TOP
           COUNT, HAD NO PRIOR CRIMINAL CONVICTIONS, AND HAD NO PRIOR
           VIOLENT CONDUCT ATTRIBUTED TO HIM, THE MAXIMUM SENTENCE
           WAS EXCESSIVE AND SHOULD BE REDUCED SIGNIFICANTLY.

The petitioner’s judgment of conviction was affirmed by “People v. Ramirez, 100 N.Y.S.3d 262

(1st Dep’t 2019) on May 28, 2019,” the New York Court of Appeals “denied Petitioner’s leave

application on August 8, 2019. See People v. Ramirez, 34 N.Y.3d 936 (2019),” and he did not

file a writ of certiorati in the United States Supreme Court. In paragraph 11 of his petition, the

petitioner asserted that he “has not appealed all of the issues he intends to present to the Court to

the highest court in New York State. He has several claims that cause this petition to be a mixed

claim petition. As such, the Petitioner requests that this petition be stayed while he exhausts his

state court remedies.”

            By a letter dated July 17, 2021, the petitioner requested that the petition be stayed “while

he litigates his state post-conviction motion to vacate,” referencing paragraph 11 of his petition.

The Court denied the letter-request noting that the relief requested must be obtained, if

warranted, by a formal motion, making citation to Local Civil Rule 7.1 of this court. Before the

Court is the petitioner’s motion to stay the proceedings. The respondent does not oppose the

motion.

                                    PETITIONER’S MOTION TO STAY

           The petitioner’s motion is supported by his attorney’s affirmation, in which the attorney

contends:

           1. On November 1, 2021, 1 Mr. Ramirez filed his petition for habeas corpus.
           2. Specifically, POINT III of Mr. Ramirez’s petition is a claim of ineffective
           assistance of counsel. This claim has yet to be litigated and, therefore, renders Mr.
           Ramirez’s petition a mixed petition pursuant to the holding of Rhines v. Weber,
           544 U.S. 269 (2005).


1
    The petition was filed on November 1, 2020, not 2021, as the petitioner’s attorney asserts erroneously.

                                                            2
      Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 3 of 6




       3. Currently, Mr. Ramirez’s has hired an expert in psychology specializing in false
       confessions and intends to file a CPL § 440.10 motion in the New York State
       Supreme Court, Bronx County within the next 60 to 90 days.
       4. We respectfully request the Court stay the proceedings so that Mr. Ramirez can
       exhaust his state court remedies.


The petitioner asserts in the petition that the petition was “filed within the time constraints

outlined in 28 U.S.C. § 2254, and the AEDPA one[-]year limitation.” The petitioner requests

that the Court “stay the habeas corpus petition and permit Petitioner ample time to continue

litigation and prove the entire trial violated fundamental rights of the Petitioner guaranteed by the

United States Constitution, or any other relief the court deem just and proper.”

                                  RESPONDENT’S POSITION

       In response to the motion, the respondent submitted his attorney’s declaration, in which

the attorney contends that the respondent, “in the interest of comity, respectfully declines to take

a position with respect to the stay motion. However, respondent reserves the right to raise a

timeliness argument with respect to petitioner’s claim that he received ineffective assistance of

counsel, upon lifting of the stay, if granted.”

                                       LEGAL STANDARD

       When a state prisoner presents a federal court with a single petition containing some

claims that have been exhausted in the state courts and some that have not, namely, a “mixed”

petition, a district court has discretion to “stay the petition and hold it in abeyance while the

petitioner returns to state court to exhaust his previously unexhausted claims.” Rhines v. Weber,

544 U.S. 269, 275, 125 S. Ct. 1528, 1534 (2005). “Because granting a stay effectively excuses a

petitioner’s failure to present his claims first to the state courts, stay and abeyance is only

appropriate when the district court determines” that “the petitioner had good cause for his failure




                                                   3
      Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 4 of 6




to exhaust, his unexhausted claims are potentially meritorious, and there is no indication that the

petitioner engaged in intentionally dilatory litigation tactics.” Id. at 277-78, 125 S. Ct. at 1535.

       A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of-- (A) the date on which the judgment
       became final by the conclusion of direct review or the expiration of the time for
       seeking such review; (B) the date on which the impediment to filing an application
       created by State action in violation of the Constitution or laws of the United States
       is removed, if the applicant was prevented from filing by such State action; (C) the
       date on which the constitutional right asserted was initially recognized by the
       Supreme Court, if the right has been newly recognized by the Supreme Court and
       made retroactively applicable to cases on collateral review; or (D) the date on which
       the factual predicate of the claim or claims presented could have been discovered
       through the exercise of due diligence.

       28 U.S.C. § 2244(d)(1).


“An amendment to a pleading relates back to the date of the original pleading when . . . the

amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

out--or attempted to be set out--in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). “An

amended habeas petition . . . does not relate back (and thereby escape AEDPA’s one-year time

limit) when it asserts a new ground for relief supported by facts that differ in both time and type

from those the original pleading set forth.” Mayle v. Felix, 545 U.S. 644, 650, 125 S. Ct. 2562,

2566 (2005).

                               APPLICATION OF LEGAL STANDARD

       The motion and the response to the motion do not comply with Local Civil Rule 7.1 of

this court because neither contains a memorandum of law. The respondent represented to the

Court that the respondent, “in the interest of comity, respectfully declines to take a position with

respect to the stay motion.” Since the respondent decided not “to take a position with respect to

the stay motion,” the Court will not consider, in determining the motion, the respondent’s



                                                  4
       Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 5 of 6




assertion that “respondent reserves the right to raise a timeliness argument with respect to

petitioner’s claim that he received ineffective assistance of counsel, upon lifting of the stay, if

granted.”

         Although no indication exists on the record before the Court that the petitioner engaged

in intentionally dilatory litigation tactics, the petitioner did not explain: (a) the reason(s) for his

failure to exhaust the ineffective assistance of trial counsel claim; and (b) why his unexhausted

claim of ineffective assistance of trial counsel is potentially meritorious, as required to obtain a

stay. See Rhines, 544 U.S. at 277-78, 125 S. Ct. at 1535. The petitioner’s submissions suggest

that the ineffective assistance of trial counsel claim arises out of facts that do not differ in time

and type from his other claims; thus, once the ineffective assistance of trial counsel claim is

exhausted in state courts, the petition may be deemed amended. In light of the circumstance of

this case, in which the respondent “declines to take a position with respect to the stay motion,”

and in the interest of justice, the Court finds that granting a stay of the proceedings until the

petitioner exhausts his state-court remedies in connection with his ineffective assistance of trial

counsel claim, is warranted.

                                           CONCLUSION

         For the foregoing reasons, the petitioner’s motion for a stay, Docket Entry No. 21, is

granted. The petitioner is directed to return to this court 30 days after he exhausts his ineffective

assistance of trial counsel claim.

Dated:    New York, New York                             SO ORDERED:
          August 20, 2021




                                                    5
Case 1:20-cv-09147-PGG-KNF Document 23 Filed 08/20/21 Page 6 of 6




                                6
